


110 HR 1795 IH: To amend the Morris K. Udall Scholarship and Excellence

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1795
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Morris K. Udall Scholarship and Excellence
		  in National Environmental and Native American Public Policy Act of 1992, and
		  for other purposes.
	
	
		1.Authority of
			 foundationSection 7 of the
			 Morris K. Udall Scholarship and Excellence in National Environmental and Native
			 American Public Policy Act of 1992 (20 U.S.C. 5605) is amended—
			(1)in subsection
			 (a)(5)—
				(A)by striking
			 and at the end of subparagraph (C);
				(B)by striking the
			 period at the end of subparagraph (D) and inserting ;
			 and;
				(C)by inserting after
			 subparagraph (D) the following:
					
						(E)to conduct
				training, research, and other activities pursuant to section
				6(7).
						;
				(2)by striking
			 subsection (b) and inserting the following:
				
					(b)RecipientsRecipients
				of scholarships, fellowships, internships, and grants under this chapter shall
				be known as Morris K. Udall Scholars, Morris K. Udall
				Fellows, Morris K. Udall Interns, and Morris K.
				Udall Grantees,
				respectively.
					;
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Program
				prioritiesThe Foundation shall determine the priority of the
				programs to be carried out under this chapter and the amount of funds to be
				allocated for such programs. However, not less than 50 percent shall be
				utilized for the programs set forth in subsection (a)(2), (a)(3), and (a)(4) of
				this section, and not less than 20 percent shall be provided to the Center for
				subsection (a)(5), (a)(6), and (a)(7) of this section, conditioned on a
				25-percent match from other sources and further conditioned on adequate space
				at the Center being made available for the Executive Director and other
				appropriate staff of the Foundation by the Center. Not less than 50 percent of
				the funds provided to the Center shall be expended for Native American
				education and policy activities, including those identified in subsection
				(a)(5)(E) of this
				section.
					.
			2.Expenditures and
			 audit of trust fundSection
			 9(a) of the Morris K. Udall Scholarship and Excellence in National
			 Environmental and Native American Public Policy Act of 1992 (20 U.S.C. 5607(a))
			 is amended by inserting before the period at the end the following: ,
			 including not to exceed $2,000 annually for official reception and
			 representation expenses.
		3.Use of institute
			 by Federal agencySection 11
			 of the Morris K. Udall Scholarship and Excellence in National Environmental and
			 Native American Public Policy Act of 1992 (20 U.S.C. 5607b) is amended by
			 adding at the end the following new subsection:
			
				(f)Agency management
				or controlAny committee or group organized by, or whose
				discussions are facilitated by, the Institute in connection with the services
				it provides pursuant to this chapter shall not be subject to the provisions of
				the Federal Advisory Committee Act (5 U.S.C. Appendix), provided that the
				committee or group is neither established by, nor actually managed or
				controlled by, another agency of the executive
				branch.
				.
		4.Administrative
			 provisionsSection 12(a)(1) of
			 the Morris K. Udall Scholarship and Excellence in National Environmental and
			 Native American Public Policy Act of 1992 (20 U.S.C. 5608(a)(1)) is amended by
			 inserting after this Act, the following: without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service,.
		5.Authorization of
			 appropriationsSection 13 of
			 the Morris K. Udall Scholarship and Excellence in National Environmental and
			 Native American Public Policy Act of 1992 (20 U.S.C. 5609) is amended—
			(1)in subsection (a),
			 by striking $40,000,000 and inserting
			 $60,000,000; and
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Environmental
				dispute resolution fundThere are authorized to be appropriated
				to the Environmental Dispute Resolution Fund established under section 10 of
				this Act such sums as may be necessary for operating costs of the
				Institute.
					.
			
